DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 22 April 2022 has been received and made of record.  Claims 1, 4-10, and 13-16 have been amended.  Claims 2-3, 11-12, and 17-20 have been canceled. Claims 21-27 have been added.

Allowable Subject Matter
Claims 1, 4-10, 13-16, and 21-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1 and 10 in particular, storing a plurality of records corresponding to respective occasions on which one or more client devices, operated by a user, accessed individual files of a plurality of files during a historical period of time, the plurality of records including file identifiers indicative of the individual files that were accessed on the respective occasions, and context information indicative of historical contextual states of the one or more client devices on the respective occasions, and wherein the plurality of records includes at least a first record corresponding to a first occasion on which the user operated a first client device to access a first file of plurality of files, the first record including a first file identifier for the first file, and first context information indicative of a first historical contextual state of the first client device on the first occasion, determining a plurality of feature vectors corresponding to the context information in the plurality of records, each feature vector of the plurality of feature vectors including a set of values representing a data point in a multi-dimensional space, the plurality of feature vectors including a first feature vector corresponding to the first context information and performing an unsupervised machine learning process to identify clusters of the data points represented by the plurality of feature vectors in combination with other elements recited in the claims.
The cited prior references of Sorvillo and Kononen fail to disclose either alone or in combination the above cited features. In particular the applicant’s argument (Page 12, Paragraph 2) in regards to the Kononen reference not showing the unsupervised machine learning clustering is persuasive. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

The prior art of record fails to disclose, suggest, or teach claims 5 and 14 in particular, determining that at least a threshold number of a first set of feature vectors representing respective portions of the first data have been classified as the first context type and generating, based at least in part on the first data and the second data being of the first context type and the threshold number of the first set of feature vectors having been classified as the first context type, at least one command that causes the first client device to present an indication that the first file is available for access in combination with other elements recited in the claims.
As the closest prior art, Sorvillo shows determining first data or context information of past behavior of a user when selecting a first file. ([0046], lines 1-4; [0048-0049]; [0033], lines 7-10) Second data or context information of a current behavior of the user is determined when it is determined if the current context information matches the past behavior context information when the user selected the first file. ([0037]; [0041]; [0046]; [0048-0049]; [0056]) If the current and past context information match then an application running on a server generates a command to the browser of the user computing device to display the first file name in a list that the user may access. ([0054], lines 1-5; [0056]; [0072], lines 1-4; [0064], lines 5-11) A secondary reference, Kononen, shows using sensing data to generate feature value vectors representing the context of the user. ([0023-0026]; [0057]) A predictive model or equation ([0053], equation 2) is used to classify the feature value vectors into context types. ([0052-0053]) However, neither Sorvillo nor Kononen alone or in combination show the above identified allowable subject matter. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451